Title: To John Adams from Noah Worcester, 23 January 1816
From: Worcester, Noah
To: Adams, John


				
					Sir,
					Brighton Jan 23d. 1816—
				
				Having for more than a year devoted much of my time to an inquiry relating to war—that terrible scourge of guilty nations—I am desirous of having the fruits of my inquiries examined by men whose talents, situations and prospects will enable them to judge impartially. The Rev. Mr Norton informed me that you had condescended to read my writings on some other Subjects. This has excited a hope that you will read with candor what I have written on war and peace. I therefore Send you a copy of “A Solemn Review of the Custom of War” and three numbers of “The Friend of Peace.” Be pleased, Sir, to Accept them, with my best wishes for your pressent present and future welfare.I have Sent Similar copies to Mr Jefferson, and intend Soon to Send to Mr Jay. As I have no wish to conceal any part of my object in these communications, I will Say—I hope to obtain a testimony from three able and aged statesmen, before they Shall leave the world, which may be employed in favor of the object which lies So near my heart—The abolition of the most fatal custom which ever afflicted the human family. I can not but hope that you, and the other two gentlemen, have been preserved to this late period, to perform a Service which will be remembered with gratitude for many ages, and which Shall contribute to the temporal and eternal Salvation of millions of your fellow beings. A few words from such men, while on the borders of eternity, may be the occasion of unspeakable good. With the pamphlets, I also Send a copy of the Constitution of the Massachusetts Peace Society, which has been recently formed. It would add much to my happiness to see your venerable name in the list of Subscribers. We have indeed many respectable names already; yours would add to the joy of many, and particularly to that of your / Sincere friend
				
					Noah Worcester.
				
				
			